Title: To James Madison from Philip Mazzei, 18 June 1779
From: Mazzei, Philip
To: Madison, James



Dear Sir,
Urbana, June 18th. 1779.

With a disturbed mind I am now going to write to you on topics not very agreable. Mr. Penet told me, that although the Capn. was a scotchman, all the crew were Americans. Perhaps it was so at that time, but at present we have no more than 2. Americans on board, one of which is the cabbin-boy. We have an Italian & a Spaniard (who came on board on my account) & a frenchman; all the rest are british. The Capn. has been left by 2. mates since he came in the river, the last of whom with another young fellow (both americans) went away since I came on board, & I heared him tell the Capn. that no other will do for him but a scotchman. He has no mate now, & says he wants none. I think he will go without, which you know how imprudent it will be. In time of the invasion he sent away 4. saylors. Mr. Penet did not like so strange an economy when saylors are so difficult to be replaced, & while they rise dayley in their demands. Probably they were Americans. The Capn. told me at Port-Royal, that he wanted only 2. men; I knew he wanted 4, or 5; he lost 2. since, as I said above; & now Giovanni tells me that he refused to take a Genoese good saylor, saying that he had men enough, when he had just in my presence done his utmost, but without purpose, to get a scotchman. The prospect is really gloomy. I assure you, that I do not like my present situation. I am however obliged to appear satisfied, & trust to chance, as thare is no other vessel for me to go. The fellow knows it too well, & has made his terms accordingly. He has obliged me to put on board a prodigious quantity of provisions, besides other very costly conveniencies, & to give him a bill for 60 ghineas payable in France for 2 square yards room. Since I came up, besides the currancy I brought with me, which I thought would have sufficed, I have been obliged to part with many ghineas, & to draw at last on Mr. Blair for £.615. In comparison to this neighburhood every thing is for nothing in Williamsburg. To give you a specimen of the expences in this part of the world I need only to tell you, that for 6 small hams I have been obliged to pay £.60:15. If we should stay here 8, or 10 days longer the Capn. will buy more provisions, & probably charge £.300. more for my share. These heavy expences, joined to what I already observed to you, induce me to wish, that as a lover of justice you would propose what you think right as soon as you have a majority capable of deciding on disinterested principles. I did, & do now, agree with you, that it was better to say nothing of this when I was in Williamsburg, but I don’t think it would be prudent to delay too long. I will be extremely obliged to you, my dear Sir, if you will contrive to spare me the unpleasant business. It is noble to offer, & very disagreable to ask. I was appointed the 8th. of January. My expences from that time to April deserve some consideration, as I was at your orders, sometimes going about to look for a passage, & other times waiting after having prejudiced my interest in hurrying the settlement of my affairs to get in readiness; but since that time I find that I am above £3000. out of pocket already, exclusive of the £615. drawn on Mr. Blair, & the hard money. I abhor the very idea of venality, but the other extreme is not always a merit. I did, you know, refuse the Governor’s offer of paying me for my services; I confined my own salary myself to what will hardly bear my expences, considering the travels; & I wish for nothing more; but on the other hand I would be treated as a gentleman, & cannot bear advantages to be taken of me by people endowed with jewish principles. I wish you may not consider my expressions as complaints of an old woman. I only mean to open my bosom to you, & hope you will make use of my hints in proper time as a sensible unprejudiced friend. If my salary is to begin at the time of my appointment I am satisfied with discharging all expenses without making an Apothecary’s account. But let it be as it will, I must beg the favour of you to let me know as soon as possible what I am to depend upon. I will likewise observe to you, that Mr. Jameson seemed to hint that the £7000. currency were left in my hands in lieu of the 700. st; to which I could not decently object, because he did not express himself fully. I proposed to accept of currency to facilitate matters. It would be really strange that I should take it at an exchange different from what I could have for the stirling I can command in Europe, & with which I must now maintain myself. I have been offered 15 at Port-Royal & Fredericksburg; but 12. was the exchange at the time I recd. the money I had left in Richmond, & that ought to be the exchange in equity for both parties. The gold I have expended here, & what I am to pay the Capn. in France, will oblige me to borrow money of Penet & Co; which I know I can have on my own credit, but I shall be obliged to return it as soon as I arrive in Tuscany, where perhaps I am not now worth a penny, if all my effects were put on board Woodford’s vessel, as I had directed. It is true, that my Friends will not let me in want, but would it not be prudent [and] more honorable, that I should be supplied from hence? Abt. or rather above the half of my first year’s salary will be gone by the time I get to France, & the ballance due me for the year is £.116:13:6 St. Whether you pay me my expences till then, or my year begins at the time of my appointment, there can be no objection to give me credit immediately for £5, or 600. St. on Penet & Co: And I can tell you that there is no doubt of a refusal, if I can get there, & acquaint Da Costa with what Penet thought proper to confide to me, & would not trust to writing. I hope you will not neglect to remit tobacco as often as you can, which you must continue to do for the credit of our Country even after having obtained the loan.
There being a probability of going out, & the pilot leaving us here at the mouth of Rapahanack, I must seal. Adieu.
Mr. Joseph Warwick of Hob’s Hole is the Pilot, who has promised me to send this in a parcel to the Governor by a safe hand. Please to let me know the receit by first opportunity.
